Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 24, 2014

                                     No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                              v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
        Appellee's motion for extension of time to file brief is hereby GRANTED. The appellee's
brief is due on or before April 9, 2014. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court